Opinion by
Morrison, J.,
This was a case stated by the parties, plaintiff and defendant, in the nature of a special verdict for the judgment of the court of common pleas of Butler county.
The said court in an elaborate opinion entered judgment in favor of the defendant, which is the error complained of, and hence this appeal.
The defendant was a member of the Odd Fellows Endowment Association of Pennsylvania, an unincorporated beneficial association, composed of members of various lodges of the Independent Order of Odd Fellows in the state of Pennsylvania, for the purpose of paying benefits on the death of the members of said association to their beneficiaries, and not for profit.
The defendant had been a member of the association for twenty-three years, and had paid his assessments regularly as made by its managers up to and including December 20,1900.
The material and controlling part of the contract signed by the defendant when he became a member, and which remained in force during his membership, is as follows: “ It is understood and agreed, that I am required to pay the sum of $ into the treasury of the association for each assessment that may be ordered by the board of managers. Upon my failure to pay the above assessment within twenty days after the date of issue, my certificate shall be null and void, and all liabilities of the said association to me and my liability to it shall cease.”
Section 3, Article 6 of the by-laws provides that “ any member of the association who shall fail to pay bis assessments within the above prescribed twenty days from date of notice forfeits his' membership and all moneys he may previously have paid to the association, and all rights to funeral benefits in this association, and his name shall be stricken from the roll of membership.”
The defendant refused to pay several assessments after December 20, 1900, and long before this suit was commenced, and by the plain terms of this contract of membership and the by *160laws, all of his interest, moneys, rights and benefits in the association were forfeited, and his liability to it had ceased, and his certificate was null and void.
Now, the question presented for decision is, can the assess ments claimed in this suit be recovered from the defendant?
We are all of the opinion that the defendant cannot be compelled to pay them.
The portion of the contract and by-laws above quoted is the law of this association as to this question, and the penalty for failure to pay assessments is therein plainly stipulated, and no other can be imposed without the consent of the defendant.
This is not a mutual insurance company organized for profit, and we discover no legal or equitable ground on which a recovery can be sustained.
The many cases cited by the appellant are not in point. We think the judgment of the court below is fully vindicated by the opinion of the learned president judge, and on what has been above said and upon that opinion the judgment can be safely affirmed.
Judgment affirmed.